F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              JUN 7 2000
                                  TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk


ROBERT ENRIQUEZ GODINES,

          Plaintiff-Appellant,

v.
                                                         No. 00-1093
J. OLIVER, R. T. FIELDER, D. D.                      (District of Colorado)
LEWSADER, T. L. QUINTANA, W.                          (D.C. No. 00-Z-98)
C. SHORT, S. TUBACH and R. E.
HOLT, Federal Bureau of Prisons
Employees,

          Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Robert E. Godines, a prisoner appearing pro se, appeals the district court’s

dismissal of his 42 U.S.C. § 1983 civil rights complaint without prejudice. This

court exercises jurisdiction pursuant to 28 U.S.C. § 1291 and affirms. 1

      Upon the filing of Godines’ civil rights complaint, the district court entered

an order directing Godines to cure certain deficiencies. In particular, the district

court ordered Godines to either pay the filing fee in full or to file a proper

28 U.S.C. § 1915 motion and affidavit. That order specifically listed each of the

required elements of a proper § 1915 motion. When Godines ultimately filed a §

1915 motion, that motion was legally insufficient in the following two particulars:

(1) it was not certified by a prison official; and (2) it did not cover the six-month

period immediately preceding the filing of the motion. In response to the

inadequate motion, the district court dismissed Godines’ complaint and the entire

action without prejudice. In so doing, the district court specifically noted that it

had apprised Godines of each of the necessary elements of a proper § 1915

motion.

      On appeal, Godines asserts that he is excused from complying with § 1915

certification requirements because there is no form that contains a spot for the



      1
        Because the district court dismissed both Godines complaint and the entire
action, this court has appellate jurisdiction despite the fact that the dismissal was
without prejudice. See Petty v. Manpower, Inc., 591 F.2d 615, 617 (10th Cir.
1979).

                                          -2-
signature of the prison official and that his trust account statement sufficiently

covered the requisite time period. We find both contentions without merit for the

reasons stated in the district court’s order of dismissal dated February 24, 2000

and order denying motion to reconsider dated March 15, 2000. This court is

frankly mystified by Godines’ insistence on filing a frivolous appeal rather than

refiling his civil rights complaint with an appropriately supported § 1915 motion,

pursuant to the explicit directions of the district court.

      This appeal is hereby DISMISSED as frivolous pursuant to 28 U.S.C. §

1915(e)(2)(B). This dismissal counts as a strike pursuant to 28 U.S.C. § 1915(g).

We remind Godines of his continuing obligation to pay all installments of the

deferred appellate filing fee until the fee is paid in full. No exception is made for

dismissed appeals. See 28 U.S.C. S 1915(b)(2).

                                         ENTERED FOR THE COURT:



                                         Michael R. Murphy
                                         Circuit Judge




                                           -3-